Name: Commission Regulation (EC) No 1019/94 of 2 May 1994 on the opening of a standing invitation to tender for the resale on the internal market of 90 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/10 Official Journal of the European Communities 3. 5 . 94 COMMISSION REGULATION (EC) No 1019/94 of 2 May 1994 on the opening of a standing invitation to tender for the resale on the internal market of 90 000 tonnes of durum wheat held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present situation, a standing invitation to tender should be opened for the resale on the internal market of 90 000 tonnes of durum wheat held by the Greek intervention agency ; Whereas, given the lengthy storage period for certain lots reoffered for sale on the market, potential buyers, should be afforded a degree of security as regards quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 14 June 1994. 3. The tenders shall be deposited with the Greek inter ­ vention agency : DYDAGEP. 241 , Acharnon St, GR- 10446 Athens (Telex : 22 17 36 ITAG GR ; fax : 862 93 73) Article 3 1 . The successful tenderer shall notify the storer and the Greek intervention agency in writing at least five days in advance of his intention to remove the merchandise. 2. Before the lot awarded is removed, the Greek inter ­ vention agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (*). Where the final results of the analysis of the sample indi ­ cate a significant difference between the quality of the durum wheat to be removed and the quality as described in the notice of invitation to tender referred to in Article 1 of this Regulation, the successful tenderer may refuse the merchandise . HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency shall , under the terms specified in Regulation (EEC) No 2131 /93, initiate a stan ­ ding invitation to tender for the resale on the internal market of 90 000 tonnes of durum wheat held by it. A significant difference shall be a specific weight of less than 76 kg/hi, a level of broken grains of more than 9 % and a discrepancy of one percentage point for the mois ­ ture content, 10 points for the Hagberg falling index, one percentage point for the protein content, to percentage points for the grains which have lost their vitreous aspect, a half a percentage point for the impurities referred to under B.2, B.3 and B.4 and a half a percentage point for the impurities referred to under B.5, the percentage admissible for noxious grains, damaged grains and ergor, however, remaining as laid down in the Annex to Regula ­ tion (EEC) No 689/92. 3 . In the event of dispute, the intervention agency shall submit the sample in question for inscription and the costs incurred shall be borne by the losing party. 4. If removal of the durum wheat is delayed by more than five days with relation to the date of acceptance of Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 10 May 1994. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4 OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 74, 20. 3 . 1992, p. 18 . 3 . 5 . 94 Official Journal of the European Communities No L 112/11 the lot to be removed by the successful tenderer for reasons imputable to the Greek intervention agency, Greece shall be responsible for the payment of compensa ­ tion. Article 4 The Greek intervention agency shall notify the Commis ­ sion, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1994. For the Commission Rene STEICHEN Member of the Commission